PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,631,505
Issue Date: 2014 Jan 14
Application No. 13/844,971
Filing or 371(c) Date: 16 Mar 2013
Attorney Docket No. JRC.P001 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.378(b), filed September 27, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3.5 year maintenance fee by January 16, 2018. However, since petitioner has demonstrated to the satisfaction of the Director that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

Petitioner has provided an adequate explanation that the delay was unintentional.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Patentee is reminded that the window for payment of the 7.5 year maintenance fee opened January 14, 2021. The maintenance fee was due with a surcharge on July 15, 2021. The 7.5 year maintenance fee must be paid with a surcharge not later than January 14, 2022 to avoid expiration of the patent for failure to timely pay the 7.5 year maintenance fee. 

Telephone inquiries should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET